NUMBER 13-17-00087-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

GILBERTO PEREZ JR.,                                                         Appellant,

                                            v.

OZIEL TREVINO,                                      Appellee.
____________________________________________________________

             On appeal from the 370th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                                     ORDER
    Before Chief Justice Valdez and Justices Benavides and Hinojosa
                            Order Per Curiam

      This appeal arises from an election contest for City Commissioner Place 5 of the

City of Hidalgo runoff election in which the trial court ordered a new election scheduled

to take place on or before March 6, 2017.
         On February 16, 2017, appellant filed an “Amended Motion to Stay Judgment

Ordering Hidalgo City Election” asserting that appellant’s counsel was “informed by

the City Attorney for the City of Hidalgo . . . that notwithstanding the pending appeal

. . . the City of Hidalgo is proceeding forward with holding an election pursuant [to

the] trial court’s order in its December 5, 2016, Final Judgment on Election Contest.”

         Appellee opposes appellant’s motion to stay and requests that we “await the

results of the election” as ordered by the trial court in its December 5, 2016 order.

Additionally, appellee filed a companion motion to dismiss appellant’s appeal for want

of jurisdiction, asserting that this Court is without jurisdiction over an already

commenced election process.

         Appellant perfected his appeal on February 9, 2017, thereby invoking this Court’s

jurisdiction over his election-contest appeal challenging the trial court’s December 5,

2016 order. On February 14, 2017, we ordered this appeal accelerated and further

ordered an expedited briefing schedule as prescribed under section 232.015 of the

election code. See TEX. ELEC. CODE ANN. § 232.015 (West, Westlaw through 2015

R.S.).     Furthermore, section 232.016 of the Texas Election Code states: “The

perfecting of an appeal in an election contest suspends the execution of the district

court's judgment pending the disposition of the appeal without the necessity for a

supersedeas bond.” See id. § 232.016 (West, Westlaw through 2015 R.S.).

         Having reviewed appellants’ motion and appellee’s response and motion to

dismiss, we hereby GRANT appellant’s motion and deny appellee’s motion to dismiss

for want of jurisdiction. We order the execution of the district court’s December 5, 2016


                                             2
judgment in this case STAYED until further order of this Court.

       IT IS SO ORDERED.


                                                            PER CURIAM

Delivered and filed the
17th day of February, 2017.




                                          3